Citation Nr: 0729686	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  01-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
tympanic membrane perforation, currently rated as 0 percent 
disabling.  

2.  Entitlement to an increased evaluation for scars of the 
face, scalp, and frontal area, currently rated as 0 percent 
disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the pleural cavity, currently rated 
as 20 percent disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left chest, currently rated as 0 
percent disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the neck with a retained foreign body and 
associated bursitis, currently rated as 10 percent disabling.  

6.  Entitlement to a total disability rating based upon a 
period of convalescence in December 1999 pursuant to the 
provisions of 38 C.F.R. § 4.30.  

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include a disorder of the lumbar spine.  

9.  Entitlement to service connection for carcinoma of the 
lung, secondary to a pleural cavity injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to July 
1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in December 2003, the case was remanded to the 
agency of original jurisdiction for additional development.  
The case has been returned to the Board for further appellate 
review.  

The Board notes that the veteran withdrew the appeals in 
regard to the evaluation of a bilateral hearing loss 
disability and tinnitus in June 2007.  In addition, the 
veteran clarified that he was seeking service connection for 
a temporomandibular joint disorder and that he was not 
seeking benefits in regard to disfigurement of the face.  
Service connection for a temporomandibular joint disorder was 
denied in a June 2007 rating decision.  

In correspondence received in March 2006, the veteran raised 
the issue of entitlement to service connection for a hiatal 
hernia.  This issue is referred to the agency of original 
jurisdiction (AOJ).  


FINDINGS OF FACT

1.  On June 11, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the appeal in regard to the 
issues pertaining to the evaluation of a left tympanic 
membrane perforation and the evaluation of scars of the face, 
scalp, and left frontal area is requested.

2.  The veteran's overall pulmonary function is manifested by 
FEV1 of 49 percent predicted and/or Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO) of 41 percent of predicted.

3.  The veteran's residual injury from the shell fragment 
wound to the left chest in service consists of an 
approximately 2-inch, healed, non adhesive, and nontender 
scar.  

4.  The evidence does not show that residuals of a gunshot 
wound of the neck with retained foreign body and any 
associated bursitis resulted from a through and 

through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, or that the wound 
necessitated debridement or resulted in prolonged infection, 
sloughing of soft parts, and intermuscular scarring.  

5.  The veteran's hospitalization in December 1999 was not 
for a service-connected disability.  

6.  The veteran's service-connected disabilities include a 
pleural cavity injury as a shell fragment wound rated as 30 
percent disabling, a shell fragment wound of the right 
posterior chest with residual arthritis of the upper thoracic 
spine and associated bursitis, rated as 30 percent disabling, 
a bilateral hearing loss disability with vertigo and 
tinnitus, rated as 30 percent disabling, residuals of a 
gunshot wound of the neck with a retained foreign body and 
associated bursitis, rated as 10 percent disabling, tinnitus, 
rated as 10 percent disabling, scars of the face, scalp, and 
frontal area, rated as 0 percent disabling, residuals of a 
shell fragment wound of the left chest, rated as 0 percent 
disabling, a left tympanic membrane perforation, rated as 0 
percent disabling, and a bilateral hearing loss disability, 
rated as 0 percent disabling.  

7.  The objective evidence establishes that there is minimal 
impact on occupational functioning due to service-connected 
disability and that his service-connected disabilities are 
not of such nature and severity as to prevent him from 
obtaining and retaining substantially gainful employment

8.  In an October 2002 decision, the Board denied reopening 
the claim of entitlement to service connection for a low back 
disorder; that decision is final.  The evidence added to the 
record since the October 2002 decision is 
cumulative/redundant of previously reviewed evidence, and 
does not relate to a previously unestablished fact.

9.  Disability due to lung cancer is not attributable to a 
service-connected disease or injury.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the evaluation of a left tympanic 
membrane perforation have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran in regard to the evaluation of scars of the face, 
scalp, and left frontal area have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  

3.  The criteria for a 30 percent rating for a pleural cavity 
injury from a shell fragment wound have been approximated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.73, 
Diagnostic Code 5321, 4.97, Diagnostic Code 6844 (2006). 

4.  The criteria for a rating in excess of  0 percent for the 
residual scar on the left chest from a shell fragment wound 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§  4.7, 4.118, Diagnostic Codes 7800-7805 
(2006).

5.  The criteria for an evaluation in excess of 10 percent 
for a gunshot wound of the neck with a retained foreign body 
and associated bursitis, have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 
4.118, Diagnostic Codes 7800-7805 (2006).

6.  The criteria for a temporary total evaluation for 
convalescence for lung cancer in December 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.30 (2006).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.340, 3.341, 
4.16 (2006).

8.  The October 2002 Board decision, which denied reopening 
the application for service connection for a low back 
disorder is final.  Evidence submitted since that decision is 
new and material and the claim is not reopened. 38 U.S.C.A. 
§§ 5108, 7104(b), 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100.

9.  Lung cancer is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in January 2003, March 2004, May 
2004, March 2005, October 2005, January 2006, and March 2006; 
rating decisions in April 2000, May 2000, September 2000, 
July 2004, and January 2006; and statements of the case in 
June 2000, June 2005, and January 2007.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA has made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
that defect is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn the appeal in regard to the evaluation of a left 
tympanic membrane 



perforation and scars of the face, scalp, and left frontal 
area, and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to these issues and the appeal is dismissed.

II.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).



Analysis

Pleural Cavity Injury as a Residual of a Shell Fragment Wound

Service medical records show that in 1953, the veteran 
sustained multiple penetrating shrapnel wounds, when an 
ammunition dump blew up, and he spent several months in the 
hospital.  A wound to the right chest was noted to have 
penetrated the pleural space.  A foreign body was noted to 
have been retained in the right lower lobe and left lower 
lobe requiring removal of a metallic foreign body in the left 
lower lobe, and a thoracotomy with removal of the metallic 
foreign body.  The September 1953 thoracotomy report notes 
that the foreign body was imbedded subpleurally in the lower 
lobe at the fissure between the lower and middle lobes.  
Postoperatively the veteran was in satisfactory condition and 
the lung was adequately aerated.  Full excursion of the right 
shoulder girdle was noted.  Chest x-ray examination showed 
significant pleural thickening.  

Initially, the Board notes that this disability was 
previously rated as 20 percent disabling under the old 
criteria applicable to respiratory disorders, under 38 C.F.R. 
§ 4.97, Diagnostic Code 6818 (prior to October 7, 1996).  A 
20 percent evaluation has been continued under the new 
criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6844.  
As the veteran's claim for increased rating was filed in 
December 1999, the Board finds that the old code is no longer 
for consideration, and that the veteran's entitlement to an 
increased rating will be based on entitlement under the 
criteria effective in October of 1996.

In this regard, the Board notes that Diagnostic Code 6844, 
which relates to restrictive lung diseases, provides that the 
disabilities are to be rated under a General Rating Formula 
for Restrictive Lung Disease.  This formula provides a 30 
percent rating for FEV-1 of 56 to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the 
Lung for Carbon Dioxide by the Single Breath Method (DLCO 
(SB)) of 56- to 65-percent predicted.  A 60 percent rating is 
provided for FEV-1 of 40 to 55 percent predicted, or: FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is provided for FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary failure, or; requirement of outpatient oxygen 
therapy.  Note (1):  A 100-percent rating shall be assigned 
for pleurisy with empyema, with or without pleurocutaneous 
fistula, until resolved.  Note (2):  Following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  Note (3):  Gunshot wounds of the 
pleural cavity with bullet or missile retained in lung, pain 
or discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20-percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI (DC 
5321), however, will not be separately rated.  38 C.F.R. 
§ 4.97, Diagnostic Code 6844 (2006).

As noted, the veteran's pleural cavity injury as a residual 
of a shell fragment wound has been assigned a 20 percent 
rating under Diagnostic Code 6899-6844.  The 20 percent 
rating was assigned based on Note 3 of Diagnostic Code 6844 
which provides that gunshot wounds of the pleural cavity with 
bullet or missile retained in lung, pain, or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall be 
rated at least 20 percent disabling.  

The Board finds that the evidence probably supports a 30 
percent rating.  In October 2000, pulmonary function testing 
showed FEV-1 of 49 percent predicted.  Severely reduced 
diffusion capacity was noted to be 41 percent predicted.  The 
January 2003 VA examination report notes no significant 
change in FEV-1 from October 2000.  The Board notes that 
while not all of the restrictive impairment can be attributed 
to the service-connected pleural cavity injury, the July 2003 
VA physician specifically stated that there was a 
relationship between the service-connected pleural cavity 
injury and the current findings of pleural scarring and 
thickening and restrictive impairment. The overall 
respiratory impairment was about 25% due to the service-
connected disorder.

The Board notes that Diagnostic Code 5321 pertains to Muscle 
Group XXI (thoracic muscle group whose function is 
respiration).  The latter part of Note 3 of Diagnostic Code 
6844 provides that involvement of Muscle Group XXI (DC 5321) 
will not be separately rated.  The Board notes that the 
maximum rating under Diagnostic Code 5321 is 20 percent.  In 
addition, while complaints of problems with his right 
shoulder girdle muscle since the in-service injuries have 
been noted, on examination in October 2000, there was no 
obvious atrophy of the muscles of the shoulder girdles, the 
power in both shoulder girdle muscles was normal, there were 
no fasciculations, the latissimus dorsi and serratus anterior 
muscle power was normal, and the shoulder movements were 
normal.  No focal neurological signs were noted except for 
diminished sensation over the right lower chest anteriorly.  

Residuals of a Shell Fragment Wound of the Left Chest

The veteran seeks a compensable evaluation for a scar 
residual of shell fragment wound injury to the left chest.  
The scar has been evaluated as noncompensable under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

The Board has considered rating the impairment as a muscle 
injury.  However, a compensable evaluation is not warranted.  
Service medical records show that in July 1953, the veteran 
sustained shell fragment wounds from an explosion of an 
ammunition dump, to include to the left side of the chest.  
The service records do not establish the presence of a deep 
or penetrating wound to the left chest.  There is no 
indication of infection or a requirement of prolonged 
treatment.  There is no evidence of muscle damage, a through 
and through injury or the cardinal signs or symptoms of 
muscle injury.  Service connection for a shell fragment wound 
of the left chest was established, and a March 1968 rating 
decision reflects a 0 percent evaluation was assigned under 
Diagnostic Code 7805.  On VA examination in February 1976, a 
healed non tender chest scar was noted.  

The Board notes that the rating criteria for skin disorders 
at 38 C.F.R. § 4.118 were changed effective August 30, 2002.  
See 67 Fed. Reg. 147 49590, 49596-99 (July 31, 2002).  The 
veteran's claim for an increased evaluation was filed in 
March 2005.  

In regard to the criteria for scars (of other than the head, 
face and neck), a 10 percent evaluation may assigned where 
the scar is deep or causes limitation of motion when the area 
or areas exceed 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Alternatively, where a scar is 
superficial and does not cause limitation of motion a 10 
percent disability evaluation is assigned when the area or 
areas of scar is 144 square inches or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  Id., Diagnostic Code 7802, Note (2); see also, 
Diagnostic Code 7801, Note (2).

Where scars, superficial and unstable, are shown, a 10 
percent disability evaluation is warranted.  An unstable scar 
is one where for any reason there is frequent loss of 
covering of skin over the scar.  Id., Diagnostic Code 7803, 
Note (1).  Where scars, superficial and painful on 
examination are shown, a 10 percent disability evaluation may 
be assigned.  Id., Diagnostic Code 7804.  Otherwise, scars 
may be rated based on the limitation of function of the 
affected part.  Id., Diagnostic Code 7805.

On VA examination in October 2000, a small 2-inch scar was 
noted over the anterior aspect of the left upper chest near 
the axilla.  The scar was healthy, with no tenderness, and no 
keloid formation .  On VA examination in November 2006, a 2 x 
1/8-inch scar near the left upper chest wall close to the 
axilla was noted.  It was noted to be pale, and while 
slightly irregular on the surface, there was no tenderness or 
any adhesions.  The Board notes that while the veteran 
complained of pain on movement of the arm, the examiner 
determined that the complaints in regard to the left arm were 
not due to the left chest wound but more likely related to 
cervical spondylosis.  The Board notes the veteran is not 
service connected for cervical spondylosis.  The Board finds 
the objective medical opinion to be more probative as to the 
degree of impairment.  

In this case, the evidence shows that the veteran's residual 
injury from the shell fragment wound to the left chest in 
service consists of an approximately 2-inch, healed, non 
adhesive, and nontender scar.  There is no evidence of 
disfigurement, pain, adhesions, ulceration, loss of covering 
of skin over the scar, or limitation of motion.  Deep scars 
in an area exceeding 6 square inches are not shown.  
Therefore, the Board finds that the criteria for a 
compensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805 have not been met.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Residuals of a Gunshot Wound of the Neck with a Retained 
Foreign Body and Associated Bursitis

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2006).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2006).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. § 
4.56(b) (2006).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2006).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2006).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2006).

Under 38 C.F.R. § 4.56(d)(4) (2006), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance. Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2006):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  (2) In the case of 
an ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

The AOJ has assigned a 10 percent rating for injury to Muscle 
Group XXIII under38 C.F.R. § 4.73, Diagnostic Code 5323.  
Muscle Group XXIII involves the muscles for the side and back 
of the neck which control the movements of the head and 
shoulder.  These muscles include the suboccipital, lateral 
vertebral, and anterior vertebral muscles.  38 C.F.R. Part 4, 
Diagnostic Code 5323.

Under Diagnostic Code 5323, a 10 percent rating will be 
assigned for moderate muscle injury.  A 20 percent evaluation 
is warranted where the injury is moderately severe.  38 
C.F.R. Part 4, Diagnostic Code 5323.  A 30 percent rating is 
warranted where the injury is severe.  

In considering the residuals of such injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

Service medical records, show that in July 1953, the veteran 
sustained numerous shell fragment wounds in multiple areas of 
the body.  On VA examination in September 1955, skull x-ray 
examination showed metallic fragments within the soft tissues 
of the superior portion of the posterior aspect of the neck.  
The AOJ established service connection for a scar of the neck 
with a retained foreign body under Diagnostic Code 7804 and 
assigned a 10 percent evaluation.  An August 1982 rating 
decision reflects a 10 percent evaluation was continued under 
Diagnostic Code 5323 for a gunshot wound of the neck with a 
retained foreign body and associated bursitis.  

On VA examination in June 1966, there was normal range of 
motion of the shoulder without tenderness.  Outpatient 
treatment records note that x-ray examination in August 1966 
showed a normal right shoulder.  Full range of motion of the 
neck and right shoulder was noted.  

The service medical records do not note a penetrating or 
through and through wound to the soft tissue of the neck.  
There is no service medical evidence of an open comminuted 
fracture or of tendon damage.  Thus the criteria at 38 C.F.R. 
§ 4.56 do not provide any basis for a higher evaluation of 
the veteran's gunshot wound of the neck with retained foreign 
body and associated bursitis when evaluating this disability 
under Diagnostic Code 5323.

The Board notes while the veteran has related severe 
symptoms, primarily pain and spasms in the neck and 
shoulders, associated with his service-connected disability, 
on VA examination  in October 2000, there was no obvious 
atrophy of the muscles of the shoulder girdles on both sides, 
the power in both shoulder girdle muscles was normal on both 
sides, there were no fasciculations, the latissimus dorsi and 
serratus anterior muscle power were normal on both sides, and 
the shoulder joint movements were normal on both sides.  
There were no focal neurological signs.  On VA examination in 
August 2005, while slight crepitation of muscles on movement 
of the shoulder near the infraspinatus muscle was noted, his 
posture was noted to be good, and both shoulders were at 
symmetrical level without any atrophy.  Right shoulder 
movement was abduction 175 degrees, forward flexion 170 
degrees, external rotation 70 degrees, and internal rotation 
80 degrees with complaint of pain anteriorly.  No abnormal 
neurological finding was noted.  X-ray examination of the 
shoulders was noted to be normal.  A small metal fragment in 
the soft tissue was noted in area.  The examiner specifically 
determined that the right shoulder was normal and had 
adequate range of motion.  The report notes no additional 
loss of motion due to pain, fatigue , weakness or lack of 
endurance on repetitive use was noted.  

In regard to cervical spondylosis, the November 2006 VA 
examiner specifically stated that cervical spondylosis was 
not related to the gunshot wound of the neck with a retained 
foreign body, and added that degenerative changes in the left 
arm were related to cervical spondylosis.  The examiner noted 
that that the veteran's head was square on the shoulders, and 
that muscle tone was good without any spasm or atrophy.  No 
evidence of bursitis was noted.  The examiner stated that 
there was minimal impairment of daily occupational activities 
due to service connected disability.  

No medical professional has characterized the symptoms 
associated with residuals of a gunshot wound to the neck as 
more than moderate.  The criteria for a rating in excess of 
10 percent have not been met.  There is no evidence showing 
that the residuals resulted from a through and through or 
deep penetrating wound by a small high-velocity missile or 
large low-velocity missile.  There is also no evidence of 
record indicating that the wound necessitated debridement or 
resulted in prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  The Board finds no other Diagnostic 
Code upon which to base a higher rating.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 10 percent for residuals of a 
gunshot wound of the neck with a retained foreign body and 
associated bursitis, muscle group XXIII, have not been met.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

ExtraschedularConsideration

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
service-connected disabilities.  The record does not show 
that the disabilities cause marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Rather, the August 2005 VA examiner 
specifically stated that the veteran's service connected 
disabilities were not sufficient to prevent him from 
performing physical tasks required to maintain substantially 
gainful employment.  Likewise, the November 2006 VA examiner 
stated that there was minimal impairment of daily 
occupational activities due t service-connected disability.  
The record also does not show that his disabilities 
necessitate frequent periods of hospitalization, or that the 
disabilities otherwise render impracticable the application 
of the regular schedular standards so as to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Temporary Total Evaluation under the Provisions of 38 C.F.R. 
§ 4.30

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

The veteran underwent a right upper lobe lobectomy for lung 
cancer in December 1999.  As reflected in his December 1999 
claim and the February 2001 VA Form 9, he seeks entitlement 
to a temporary total evaluation under the provisions of 
38 C.F.R. § 4.30 for the hospitalization in association with 
the surgery associated with lung cancer.  The veteran is not 
service connected for lung cancer.  The Board notes that 
while the January 2003 VA examiner noted that the surgical 
removal of carcinoma of the right lung was complicated by the 
residuals of injury sustained to the pleural cavity, which 
had caused adhesions, the complication was the unusually long 
time necessary to dissect the adhesions.  The purpose of the 
surgery was for lung cancer, not for dissection of the 
adhesions.  The Board notes that a September 2005 VA 
treatment record shows an assessment of no evidence of 
recurrence for lung cancer, and that x-ray examination showed 
a stable appearance of right upper lung fibrotic scarring 
with a pleural-based density.  

As there is no legal basis upon which to award a temporary 
total disability rating in association with surgery for his 
nonservice-connected for lung cancer, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Since the law, as mandated by statute, and not the evidence, 
is dispositive of the claim, VA's duties to notify and to 
assist the veteran do not apply.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Therefore, a total temporary evaluation under these criteria 
is not authorized.  Consequently, the benefits sought on 
appeal are denied.  

TDIU

Under the applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2006).

The veteran has herein been assigned a 30 percent evaluation 
for a pleural cavity injury as a result of a shell fragment 
wound.  His other service-connected disabilities consist of a 
shell fragment wound of the right posterior chest with 
residual arthritis of the upper thoracic spine and associated 
bursitis, rated as 30 percent disabling, a bilateral hearing 
loss disability with vertigo and tinnitus, rated as 30 
percent disabling, residuals of a gunshot wound of the neck 
with a retained foreign body and associated bursitis, rated 
as 10 percent disabling, tinnitus, rated as 10 percent 
disabling, scars of the face, scalp, and frontal area, rated 
as 0 percent disabling, residuals of a shell fragment wound 
of the left chest, rated as 0 percent disabling, a left 
tympanic membrane perforation, rated as 0 percent disabling, 
and a bilateral hearing loss disability, rated as 0 percent 
disabling.  Thus, the minimum percentage requirements for a 
TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining 
question, is whether the veteran's service-connected 
disabilities render him unemployable.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the record does not contain a competent opinion 
attributing his unemployment to his service-connected 
disabilities.  Rather, the August 2005 VA examiner 
specifically stated that the veteran's service connected 
disabilities were not sufficient to prevent him from 
performing physical tasks required to maintain substantially 
gainful employment.  The November 2006 VA examiner 
specifically stated that there was minimal impact on daily 
occupational activities due to his service-connected 
disabilities.  The Board finds the objective medial evidence 
to be more probative in this case.  

Thus, the objective evidence of record does not support his 
contentions that he is unable to work due to his service-
connected disabilities.  The facts and circumstances do not 
indicate that his service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.  

The preponderance of the evidence is against the assignment 
of a TDIU.  Consequently, the benefits sought on appeal are 
denied.  



II.  New & Material Evidence

The October 2002 Board decision is final.  In order to reopen 
the claim, the veteran must present new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  The Court has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2006).  The veteran's claim was 
filed in December 2003.  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Initially, the Board that the amended definition of new and 
material evidence, codified at 38 C.F.R. § 3.156(a), is not 
liberalizing and does not serve as a basis to reopen the 
claim.  

In October 2002, the Board denied the veteran's application 
to reopen the claim of entitlement to service connection for 
a low back disorder.  That decision is final.  The Board 
notes that a motion for reconsideration was denied in January 
2003.  Since the October 2002 determination, the veteran has 
applied to reopen his claim in regard to service connection 
for a low back disorder.  

At the time of the prior decision in October 2002, the record 
included the service medical records, statements from the 
veteran, and post service VA and private treatment medical 
records.  The evidence was reviewed and the application to 
reopen the claim for service connection for a low back 
disorder was denied.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

Essentially, the evidence added to the record since the 
October 2002 decision consists of VA treatment records, lay 
statements, and the veteran's statements.  As noted in the 
October 2002 Board decision, the fact that the veteran had a 
post service diagnosis of a low back disorder, to include 
degenerative changes in the lumbar spine, had already been 
established.  Thus, the records added to the record, to 
include the October 2003 x-ray examination report showing 
degenerative disc disease, is not new and material.

To the extent that the veteran asserts that a low back 
disorder is related to service connected disability, to 
include his testimony at the hearing in February 2005, 
Transcript at 4 (2005), the Board notes that the October 2002 
Board decision specifically notes the opinions of the June 
1966 and October 1984 examiners to the effect that there was 
no relationship between the veteran's service connected 
disabilities and his lumbar pain or degenerative changes, and 
a 1976 opinion to the effect that an increased density in the 
right sacroiliac joint area was congential or developmental, 
and that there was no competent nexus evidence relating 
lumbar spinal stenosis to service.  The Board notes that the 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record does not 
establish direct or secondary service connection for a low 
back disorder during service.  Thus, the additional evidence 
is not new and material.

To the extent that the veteran raised the theory of 
aggravation during service, in correspondence received in 
March 2006, the Board notes that the additional evidence of 
record neither establishes incurrence or aggravation of a low 
back disorder during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  Thus, the additional evidence is not new and 
material.

In summary, at the time of the prior denial, the evidence 
showed that a low back disorder was not attributable to 
service.  Since that determination, there remains no 
competent evidence that a low back disorder, to include 
lumbar spine degenerative disc disease or spondylosis, was 
incurred in service or within the initial post service year.  
The evidence added to the file since the final prior Board 
decision in October 2002 is not new and material.  
Consequently, the application to reopen the claim for service 
connection for a low back disorder is denied.

III.  Service Connection

Essentially, the veteran asserts that lung cancer is due to 
service-connected disability.  Except as provided in 38 
C.F.R. § 3.300(c), disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2006).

As noted in his statements, to include a March 2006 statement 
in support of the claim, the veteran asserts that the injury 
to the pleural cavity as a result of a shell fragment wound 
either caused or predisposed him to lung cancer.  Except as 
provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2006).  This includes an increase in disability.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, in this case, in 
order to warrant service connection for lung cancer, the 
evidence must show that the veteran's service-connected 
diseases or injuries either caused or aggravated lung cancer.  

The veteran is service-connected for injuries due to shell 
fragment wounds to the chest, to include a pleural cavity 
injury from a shell fragment wound in 1953.  Lung cancer was 
diagnosed in 1999.  The January 2003 VA examination report 
notes a 47-year history of cigarette smoking and a right 
upper lobectomy for lung cancer in December 1999.  The 
examiner stated that while the surgical removal of the 
carcinoma of the right lung was complicated by extensive 
pleural adhesions needing meticulous dissection prolonging 
the surgical time, lung cancer was not a result of the 
service-connected pleural injury from the shell fragment 
wound.  Rather, lung cancer was a result of smoking 
cigarettes.  The Board notes that with regard to claims based 
on the effects of tobacco products received by VA on or after 
June 9, 1998, the law and regulations provide that a 
disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The veteran's claim for 
lung cancer was received in December 1999.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that lung cancer is related to the service-connected pleural 
cavity injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (lay persons are not competent to offer evidence 
that requires medical knowledge).  The competent evidence is 
the January 2003 VA opinion.  That examiner reviewed the 
claims file and established that lung cancer was not related 
to a service-connected disease or injury.  Such evidence is 
far more probative than the veteran's unsupported lay 
opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal in regard to the evaluation of the left tympanic 
membrane perforation is dismissed.  

The appeal in regard to the evaluation of scars of the face, 
scalp, and frontal area is dismissed.  

A 30 percent evaluation for pleural cavity injury residual 
shell fragment wound is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 0 percent for a shell fragment of 
the left chest is denied.  

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the neck with a retained foreign body and 
associated bursitis is denied.  

A temporary total evaluation under the provisions of 38 
C.F.R. § 4.30 for hospitalization in December 1999 is denied.  

A TDIU is denied.  

The application to reopen the claim of entitlement to service 
connection for a low back disorder, to include lumbar spine 
degenerative disc disease, is denied.  

Service connection for lung cancer is denied.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


